DETAILED ACTION
Response to Amendment
The amendment is supported by the original disclosure and overcomes all previous rejections with approved TD.
The previous restriction has been withdrawn. Claims 5, 7, 9, and 11 have been rejoined.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claim(s) 2-5, 7-17, and 21-23 is(are) allowable over the closest prior art: Chiong et al. (US 20140099510) listed on IDS in view of Matzner et al. (US 4870155).
As to claims 2-5, 7-17, and 21-23,  Chiong  (abs., claims, 61-66, 72, 82, 86-87, 146, 150, Tables, examples) discloses the claimed process of producing the claimed PEI for molding by reacting the claimed bis(phthalimimde), such as C1PAMI, with bisphenol Na slurry (dispersed in ODCB) in a molar ratio of 0.98:1 to 1.02:1 in diphenyl sulfone, wherein the claimed  bis(phthalimimde) is produced by reacting the claimed diamine with phthalic anhydride at a molar ratio of 1.98:1 to 2.04:1 in absence of polymerization catalyst (15, 80-81) at 175-225 °C in diphenyl sulfone (out of 9 candidates)  at sold content of 17% with further stoichiometry determination and adjustment; imidization and polymerization are carried out in the same vessel.  

In the same area of endeavor of producing PEI containing mold, Matzner (claims, 1:55-65, abs., 23:30-68, 25:10-15, 4:15-25, ex1) discloses a composition comprising a copolymer of:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.

However, the examiner agreed with applicants’ argument that combining Chiong with Matzer lacks of expectation of success, because Matzner discloses using sulfolane for the polymerization of polyamic acid (the precursor of polyetherimide) but not for the claimed process of producing bis(phthalimimde) by reacting phthalic anhydride with a the claimed organic diamine.
Therefore, claims 2-5, 7-17, and 21-23 is(are) allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Response to Arguments
The argument for allowance of amended claims has been fully considered and persuasive.   All previous rejections and restriction have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766